OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the Bar of the State of New York on February 23, 1972 in the Second Judicial Department. Pursuant to an order of that court dated December 12, 1984, a disciplinary proceeding, in which the major charge was conversion by respondent of a $12,500 escrow deposit, was transferred to the Departmental Disciplinary Committee for the First Judicial Department (DDC).
Respondent contended before the hearing panel that was convened to hear evidence on the charges, that because of his addiction to cocaine, and certain thought dysfunctions resulting both from his addiction and a cocaine abstinence syndrome, he is currently unable to adequately defend himself in the disciplinary proceeding. The DDC and respondent’s counsel cross-move to suspend respondent indefinitely pursuant to 22 NYCRR 603.16 (b) and (c), and for his examination by independent psychiatrists.
The motions should be granted, and the hearing before the DDC should be held in abeyance, except as to psychiatric testimony, pending determination by this court of any further motion addressed to respondent’s competence to practice law and to assist in his defense.
Kupferman, J. P., Sandler, Carro, Kassal and Wallach, JJ., concur.
Respondent is directed to submit to examinations, and is suspended effective April 16, 1986, and until the further order of this court.